Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 1, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143004                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143004
                                                                    COA: 302402
                                                                    Genesee CC: 10-026280-FH
  RICHARD LAWRENCE HOGAN II,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the March 14, 2011 order
  of the Court of Appeals is considered. We DIRECT the Genesee County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. The prosecutor shall pay particular attention to the defendant’s contention that
  Offense Variable 13, MCL 777.43, was misscored.

         The application for leave to appeal remains pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 1, 2013                       _________________________________________
           h0325                                                               Clerk